Citation Nr: 0612750	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to annual clothing allowance payment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988 and served with the Army National Guard from 
November 1996 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2004, the veteran appears to have submitted 
claims for anxiety, clinical depression, hypertension, and 
post-traumatic stress disorder.  Accordingly, these matters 
are referred to the RO for any appropriate development.

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge.  The transcript is of record.

The issue of entitlement to annual clothing allowance payment 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Epilepsy was not shown during active service or until many 
years after separation from active service; epilepsy was not 
the result of an injury or disease while performing active 
duty training (ACDUTRA), or of an injury while performing 
inactive duty training (INACDUTRA); and there is no competent 
medical evidence otherwise relating epilepsy to active 
service.




CONCLUSION OF LAW

Epilepsy as not incurred in and/or aggravated by the 
veteran's active duty service, ACDUTRA or INACDUTRA, nor may 
it be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2001 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in February 2000.   Thereafter, the 
RO provided notice in August 2001.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim for service connection 
is being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Columbia St. Barnabas 
Medical center, Tabjour G. Nygaard, M.D., and Arunadev S. 
Peddy, M.D.; and a VA examination report dated in August 
2001.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

The veteran's service medical records during her period of 
active military service from November 1984 to November 1988 
are negative for evidence of any signs or symptoms of 
seizures or epilepsy.

The veteran served with the Army National Guard from November 
1996 to November 1999.  She experienced her first seizure on 
June 22, 1997, while on INACDUTRA.   A formal Line of Duty 
Investigation of the injury or disease was conducted and in 
December 1997 the investigator held that that the seizure 
episode occurred in the line of duty.  At that time, the 
veteran was diagnosed as having epilepsy with seizures.

In January 2006, the veteran testified that her first seizure 
occurred on June 22, 1997, while on a unit drill during her 
service with the Army National Guard.  Consequently she was 
discharged from National Guard duty.  

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Certain chronic diseases, including epilepsies, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal because the 
appellant asserts that the onset of her epilepsy occurred 
during INACDUTRA.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.              
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran is claiming entitlement to service connection for 
epilepsy.  She has testified that her seizures began in June 
1997, while she was enlisted in the Army National Guard. 

First, with respect to the veteran's period of active duty 
from November 1984 to November 1988, the medical evidence 
does not show any indication of epilepsy during that period 
of service and this disorder is not shown until June 1997, 
nearly ten years after separation from active military 
service.  Moreover, the veteran does not claim a nexus with 
that period of service, but rather with her period of service 
with the Army National Guard; therefore service connection on 
a direct basis, relating to active service, cannot be granted 
nor can epilepsy be presumed to have begun during active 
service. 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Thus, the question becomes whether the veteran incurred her 
epilepsy during a period of active service as defined.  The 
veteran claims that her epilepsy had its onset during a 
period of INACDUTRA in June 1997.

The veteran's service medical records and the Report of 
Investigation document that the veteran experienced her first 
seizure during a period of INACDUTRA.  Although the evidence 
of record demonstrates that seizures and epilepsy were shown 
during service with the Army National Guard, her epilepsy did 
not manifest during a period ACDUTRA.  An individual on 
INACDUTRA is entitled to disability compensation only for 
disability due to injuries suffered and not for disability 
based on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).   As 
epilepsy is considered a disease and not injury, service 
connection is not warranted.  See 38 C.F.R. § 3.309(a) 
(defining epilepsy as a chronic disease).  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.

For the foregoing reasons, the Board finds that there is no 
competent evidence showing that the veteran's epilepsy was 
incurred in active duty service, within one year following 
active duty service, or is otherwise related to active duty 
service or a period of ACDUTRA.  Furthermore, the evidence 
simply does not show that epilepsy was the result of an 
injury while performing ACDUTRA or INACDUTRA, nor was the 
disorder aggravated while performing ACDUTRA or INACDUTRA.  
The Board concludes that the preponderance of the evidence is 
against a finding that epilepsy is due to or otherwise 
related to service.  Thus, the veteran's claim for service 
connection for epilepsy is denied.



ORDER

Service connection for epilepsy is denied.


REMAND

The Board notes that the veteran's claim of entitlement to 
annual clothing allowance payment was denied by means of a 
November 2002 decision.  The veteran submitted a written 
notice of disagreement as to that rating action in December 
2002.  However, there is no record that a statement of the 
case was issued to the veteran concerning this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.   See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

With regards to the issues of entitlement 
to an annual clothing allowance, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case so that the 
veteran may have the opportunity to 
complete an appeal on this issue (if she 
so desires) by filing a timely 
substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


